BRICKELL, C. J.
— This was the statutory proceeding known as a trial of the right of property, instituted by the appellant as claimant in the criminal court of tho county of Pike, to try the right to personal property upon which the sheriff had levied an execution issuing from that court. The proceeding is essentially a civil suit; it has all the form and substance of an ordinary civil action. It is instituted by the verified claim of a stranger to the process the sheriff levies, and the giving of the bond the statute prescribes. Then, the plaintiff in the process becomes the actor, and on him rests the burden of proving the affirmative fact asserted by the levy of the process, that the property is the property of the defendant in the process, and subject to its satisfaction. — Code, § 3005; Rhodes v. Smith, 66 Ala. 174. It is a cumulative remedy, and can be maintained only when the claimant could have maintained trespass, trover, or detinue. — 3 Brick. Dig. 776, § 7. The claimant resorting to the remedy, thereby releases the sheriff from all liability for damages for the seizure of the property. — Code, § 3016.
The criminal court, is strictly and narrowly a court of exclusive criminal jurisdiction. The amendatory act, approved February 6, 1891, clothes the court with “authority to grant writs of injunction and ne exeat returnable to the courts of chancery, and writs of certiorari, *294mandamus supersedeas ,• and all other remedial and original writs which are granted by judges at common law.” This is the sole grant of civil jurisdiction or authority.— Pamph. Acts, 1888-89, p. 681; Pamph. Acts, 1890-91. p. 391. The judgment, or that which may have the form of a judgment, rendered by a court not having jurisdiction over the subject-matter is void; whatever maybe its form, it is in legal effect no judgment. “By it no rights are divested. From it no rights can be obtained. Being worthless in itself, all proceedings founded upon it are equally worthless. It neither binds nor bars any one.” — Freeman on Judgments, § 117. There is, and can be in it no element of estoppel. Jurisdiction of the subject-matter is the grant of the law; no consent, no act of the parties can confer it. The appellant instituted the claim suit, but her solicitation of the exercise of jurisdiction by the court, could not confer a jurisdiction the law-maker had not granted. The judgment of condemnation is void on its face ; void because in its rendition the court assumed the exercise of a jurisdiction with which it was not clothed. With not less of authority, the court might have assumed to render a decree of divorce, or to have entertained an action of ejectment and rendered judgment for the recovery of possession of lands. When executions issue from the courts of probate, or the courts of chancery, the statute provides for the interposition of claims and trials of the right to personal property on which levies may be made. But the trials are had in the circuit court, or other courts of the county, having general jurisdiction at law. — Code, § 3006. The statute was the outgrowth of time and experience, and it may be similar legislation in reference to courts of exclusive criminal jurisdiction, of necessity rendering pecuniary judgments for fines, costs, breaches of bail bonds, and in other instances, would be beneficial. Until it is ado’pted, strangers to the process of the court, having the right to personal property on which the process may be levied, must pursue the ordinary common law remedies, and resort to the courts which have jurisdiction of the subject-matter and of these remedies.
The judgment is reversed, but of the cause there will be no remandment.